BLD-165                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-1540
                                       ___________

                           In re: ROBERT ODELL DAVIS,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3-09-cv-00012)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   April 19, 2012
             Before: SCIRICA, SMITH AND CHAGARES, Circuit Judges

                               (Opinion filed : May 9, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Robert Odell Davis requests by way of mandamus that we compel the District

Court to rule on certain motions that were pending in his civil rights action at the time

Davis filed the instant petition. By order entered March 9, 2012, however, the District

Court did rule on those motions and entered judgment against Davis. Accordingly, this

mandamus petition will be denied as moot.